Title: From Thomas Jefferson to Francis Hopkinson, 26 January 1786
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Jan. 26. 1786.

My last to you was of the 3d. inst. and acknoledged the receipt of yours of Oct. 25. covering your new invented harpsichord tongue. The present is to acknolege the receipt of your favor of Sept. 28. with newspapers but in which there was not a model of the tongue as you mentioned. The bearer of this letter is a careful man of Connecticut, who has been hitherto servant to the M. de la fayette. He goes in the packet to New York. I therefore commit to his care the articles which will be noted at the bottom of my letter. I did not get two or three sets of Crayons as you desired, because neither the man nor shop, where you directed them to be bought, exist now; and I am very ignorant about them myself. I send one set which I suppose will last till you can inform me whether they are such as you would wish, in which case I can get you as many sets as you please of exactly the same kind. I have sent several times to M. Pancoucke for the three livraisons of your Encyclopedie not yet delivered. The last answer this evening, after sending ten times in the course of the day, is that he will send me both yours and Doctr. Franklin’s tomorrow morning. If he does, you shall receive them by this conveiance. I have so lately written to you, and am at this moment so fatigued with writing for the present conveyance that I will only add assurances of the sincere esteem with which I am Dear Sir your friend & servt.,
Th: Jefferson


A set of crayons
24 livres
2. vols. Bibliotheque Physico-œconomique



Black and white chalk
    5
  5₶- 4


6. black lead pencils
  5
14. 15. & livraisons of Encyclopedie



1. peice of black lead
  3
71 - 10


3. parcels of red lead
    0 - 18
do. Dr. Franklin which I have desired to pay you
71 - [10]


